Title: From John Adams to Jabez Bowen, 18 September 1789
From: Adams, John
To: Bowen, Jabez



Sir
New York Septr 18. 1789

I am honored with your letter of 31 of August. Your complaint against our laws was well founded but we have  passed a law which I hope will give satisfaction. This was done in full confidence, that you will adopt the constitution and send us Senators and Representatives before next session. I/we should be disappointed I presume that serious measures will be suggested, to let your Anti’s know that their interests are connected with ours, and that a desperate conspiracy of unjust men are not able to do so much mischief as they flattered themselves they had the power to do. Dr Sender and Mr Bourne did not give me an opportunity of shewing them the civilities which your recommendation entitled them to, and my own inclination prompted. The turbulent state of Europe ought to be a motive with us to get into order as soon as possible, and Rhode Island especially ought to feel the impropriety of her conduct in embarrassing themselves and their neighbors as they have done. out of the union there is no hope for your people but misery to themselves and mischief to others.
I have been happy in the company of my old friend Mr. Marchant of N Port whose success in his negotiation I hope will recommend him to the favorable attention of his Counrty—I have known him these five and thirty years the same honest candid and sensible man
With esteem & & &
John Adams